McLennan, P. J. (dissenting):
I.dissent upon the ground.that the defendant was guilty of negligence in leaving an unguarded hole in the floor of its factory, .over which the plaintiff, and its other employees were accustomed to travel in the ordinary prosecution • of their work. The evidence establishes that although the plaintiff may have known that the hole existed in the floor,, she did not have in mind such palpable and inexcusable defect in her pathway at the time of the accident, and, ■ therefore, as it seems to me, she was not chargeable with assumption of risk or with contributory negligence. At the time of the accident the plaintiff was performing, her duty in the ordinary manner. She went from the place where she was employed over the ordinary route provided by the master to another point in its shop or factory and she fell into a hole in the floor of such route, which was unguarded, and it seems to me that although she may have known that such hole existed she was not guilty of negligence because she failed to have it in inmd at the time the accident Occurred.
It seems to me that the alleged error of the learned trial judge in his charge is not such as to require the reversal'of-the judgment in this case, and I, therefore, vote for. affirmance.
Kobson, J., concurred.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.